WOLVERTON, District Judge
(after stating the facts as above). Three contentions are made on the appeal: First, that the evidence is insufficient to establish fraud on the part of Freeman in procuring the patent from the government; second, that Cooper was an innocent purchaser for value; and, third, that the decree is not within the issues, nor supported by the. pleadings and the evidence.
[1] The evidence very clearly shows that Freeman made no sort of settlement upon the land, nor did he make the improvements thereon claimed, if he made any whatever. Prior to final proof some one had started the building of a house upon the premises, a board structure, with dimensions about 12 feet by 16 feet. Two sides had been put up, with rafters at each end to hold them in place. Further work was done on it, at the instance of Cooper, about the time final proof was made. This was all the improvement of any kind that was ever made upon the premises prior to final proof. There was no plowing or cultivation, nor any fencing. It is unnecessary to pursue the subject further, as it is very apparent that Freeman perpetrated a fraud upon the government in procuring his patent.
[2] As to Cooper, it has been seen that further work was done on the house at his instance, but it was not even then completed. A door frame was put in, but no door. The house contained no windows, nor was there a hole in the roof for a stovepipe, so that it was not rendered habitable. The inference is that Cooper did not do the further work for habitation by his men; he being in the stock business, and having in his employ many sheep herders. Freeman was in his employ during the year 1904. This land was inclosed with a much larger area by the fencing of Cooper, and it appears that the very day final proof was made Cooper obtained a deed from Freeman. We think the trial court’s finding that Cooper bought with knowledge of Freeman’s fraud was amply supported by the evidence.
[3] The third contention presents more nearly a question of law than of fact. Was the relief granted within the issues and scope of the pleadings? In considering this question, the answers of Cooper and Heaton must be taken note of. It was in view of such answers that the complaint was amended by interlineation. The amendment sets forth the fact of the execution of the agreement between Cooper and Heaton, and that by reason thereof Heaton claimed some right or *870interest in the' land, but that such interest was subordinate to the interest of the government. The prayer for relief was changed only in so far as it asked that the contract between Cooper and Heaton be canceled. It turned out, under the evidence, that this contract was bona fide, but that its conditions had not yet been fulfilled, so as to entitle Heaton to a deed. It was decreed, therefore, in effect, that Cooper pay to the government the amount of such purchase price to be received by him from Heaton, and that it be declared a lien on the land in Heaton’s hands.
There were presented by the pleadings the issue as to the fraud on the part of Freeman in procuring the patent, the issue as to good faith on the part of Cooper in his purchase from Freeman, the question whether an agreement of sale had been entered into between Cooper and Heaton, and the good faith of that agreement, which involved the value of the land, and naturally there arose out of the situation the inquiry as to what decree should be made to best subserve the ends of justice and equity. It was deemed that, by reason of the bona fides of Heaton’s purchase, and the running of the statute of limitations as to him, the land was beyond recovery by the government; but it was found that Cooper still had a present equity in it, and quite naturally so under the evidence, and so the land was impressed with, the demand of the government.
Now, under the facts distinctly stated in the bill and the answers of the defendants, and the issues naturally growing out of such facts, the relief accorded the government was plainly within the prayer for general relief, although not within any specific demand. This, under the authorities, will support the decree. A fair illustration" of the principle is found in Lockhart v. Leeds, 195 U. S. 427, 436, 25 Sup. Ct. 76, 79 (49 L. Ed. 263), where the court says :
“There is nothing in the intricacy of equity pleading that prevents the plaintiff from obtaining the relief under the general prayer to which he may be entitled upon the facts plainly stated in the bill. There is no reason for denying his right to relief, if the plaintiff is otherwise entitled to it, simply because it is asked under the prayer for general relief and upon a somewhat different theory from that which is advanced under one of the special prayers.” »
See, also, Walden v. Bodley, 14 Pet. 156, 10 L. Ed. 398; Tayloe v. Merchants’ Fire Insurance Co., 9 How. 390, 13 L. Ed. 187; Stevens v. Gladding & Proud, 17 How. 447, 15 L. Ed. 155; Tyler v. Savage, 143 U. S. 79, 98, 12 Sup. Ct. 340, 36 L. Ed. 82; Patrick v. Isenhart et al. (C. C.) 20 Fed. 339.
These considerations lead to an affirmance of the decree; and it is so ordered.